DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a ride request, matching it to a vehicle, instructing the vehicle to travel to a pickup location, receiving an unlock request, verifying an unlock condition and causing a door to unlock in response to an unlock criteria being satisfied.
The limitations of matching a ride request to a vehicle, instructing the vehicle to travel to a pickup location, receiving an unlock request, and verifying an unlock condition, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing system and a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computing system and a processor” language, the recited steps in the context of this claim encompasses the user mentally performing step steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “receiving a ride request and an associated position”, “causing a door of the vehicle to unlock” and “a computing system and a processor”. The computing system and the processor in the recited steps above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. With respect to the “receiving a ride request and an associated position”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (computing device or a processor) to perform the process. In particular, said steps are recited at a high level of generality (i.e. as a general means of gathering a request and a vehicle location data for use in the matching and instructing steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The “causing a door of the vehicle to unlock” is also recited at a high level of generality and amounts to mere post solution result, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computing device or a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And as discusses above, the additional limitations of “receiving a ride request and an associated position” and “causing a door of the vehicle to unlock”, the examiner submits that these limitations are insignificant extra-solution activities. A conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving a ride request and an associated position” and “causing a door of the vehicle to unlock” are well-understood, routine, and conventional activities, see Buttolo et al US 2018/0039917 A1 (Paragraphs 0018, 0048, 0055, and 0060). Furthermore, MPEP 2106.05(d)(II), and the cases cited therein indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, 9-10, 12-13, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donnelly US 2017/0294130 A1 (hence Donnelly).
In re claims 1, 9, and 15, Donnelly discloses an autonomous vehicle (AV) and a mobile computing device can perform a rider to vehicle handshake utilizing flash codes received from a backend transport facilitation system (Abstract) and teaches the following:
receiving a ride request and an associated pickup location from a requestor computing device (Paragraph 0023); matching the ride request to a vehicle (Paragraphs 0023 and 0028); instructing the vehicle to travel towards the pickup location (Paragraph 0025); receiving an unlock request from the requestor computing device to unlock the vehicle (Paragraphs 0048, and 0050); in response to receiving the unlock request, verifying that one or more unlock criteria associated with the vehicle are satisfied (Paragraphs 0048, 0050, 0057-0058, and 0075); and causing a door of the vehicle to unlock in response to the verification that the one or more unlock criteria are satisfied (Paragraph 0082)
In re claims 2, and 10, Donnelly teaches the following:
wherein the one or more unlock criteria associated with the vehicle are based on at least one of a location of the vehicle or a state of the vehicle, and verifying that the one or more unlock criteria are satisfied comprises: verifying, based on the location of the vehicle, that the vehicle has reached the pickup location (Paragraph 0075)
In re claims 4, 12, and 17, Donnelly teaches the following:
wherein verifying that the one or more unlock criteria are satisfied comprises: verifying, based at least on the ride request, that the requestor computing device is authorized to unlock the vehicle (Paragraph 0078)
In re claims 5, 13, and 16, Donnelly teaches the following:
determining that the vehicle has reached the pickup location (Paragraph 0075); and  30causing, in response to the determination that the vehicle has reached the pickup location, a user interface of the requestor computing device to display a selectable element to unlock the vehicle; wherein the unlock request to unlock the vehicle is transmitted by the requestor computing device in response to the selectable element having been selected by the user (Fig.4C, and Paragraphs 0069 and 0082)
In re claims 7 and 19, Donnelly teaches the following:
wherein, after causing the door of the vehicle to unlock, the method further comprises: receiving a drop-off location from the requestor computing device; receiving a lock request from the requestor computing device to lock the door of the vehicle; determining that one or more lock criteria associated with the vehicle are satisfied; and causing the door of the vehicle to lock in response to the determination that the one or more lock criteria are satisfied (Paragraphs 0084-0085, “In the meantime, the AV 200 can also navigate and autonomously drive the rider to the destination for drop-off”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Watanabe US 2019/0176737 A1 (hence Watanabe).
In re claims 3 and 11, Donnelly discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
wherein verifying that the one or more unlock criteria are satisfied comprises: determining the state of the vehicle; and verifying, based on the state of the vehicle, that the vehicle has stopped
Nevertheless, Watanabe discloses an automatic unlocking device for a vehicle (Abstract) and teaches the following:
wherein verifying that the one or more unlock criteria are satisfied comprises: determining the state of the vehicle; and verifying, based on the state of the vehicle, that the vehicle has stopped (Paragraph 0053 and Fig.4, S11)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Donnelly reference with the unlock condition satisfaction feature, as taught by Watanabe, in order to improve the convenience of an automatic locking/unlocking device of a vehicle (Watanabe, Paragraph 0003).

Claims 6, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Linden et al US 2016/0221501 A1 (hence Linden).
In re claims 6, 14, and 18, Donnelly discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
causing a user interface of the requestor computing device to indicate that the vehicle is unlocked
Nevertheless, Linden discloses a doorlock status display system provided for a motor vehicle (Abstract) and teaches the following:
causing a user interface of the requestor computing device to indicate that the vehicle is unlocked (Paragraphs 0003 and 0006)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Donnelly reference with the doorlock status display system, as taught by Linden, in order to provide a new and improved lock status display system that provides a visual indication of that status to the vehicle operator which may be quickly and easily viewed and understood (Linden, Paragraph 0002).

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Wolfe US 2002/0121962 A1 (hence Wolfe).
In re claims 8, and 20, Donnelly discloses the structural elements of the claimed invention including causing a user interface of the requestor computing device to display a selectable element to unlock the door of the vehicle; receiving an additional unlock request from the requestor computing device to unlock the door of the vehicle, wherein the additional unlock request is transmitted by the requestor computing device in response to a user selecting the selectable element; and causing the door of the vehicle to unlock in response to receiving the additional unlock request (Fig.4C, and Paragraphs 0069 and 0082) but doesn’t explicitly teach the following:
determining that the vehicle has reached the drop-off location
Nevertheless, Wolfe discloses an electronic locking device for use by the transportation industry (Abstract) and teaches the following:
determining that the vehicle has reached the drop-off location (Paragraphs 0010 and 0033)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Donnelly reference with the door unlock command based upon arrival to a drop-off location, as taught y Wolfe, in order to exit the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ODEJERTE, JR US 2017/0061714 A1 discloses a system and method for accessing a vehicle and more particularly to a system and method for accessing a vehicle using wireless communication.
BROMBACH et al US 2019/0367036 A1 discloses a processor programmed to confirm an identity of a limited user prior to permitting the limited user to enter an autonomous host vehicle, monitor autonomous operation of the host vehicle, and transmit a status update to a primary mobile device associated with a supervisor user of the host vehicle during autonomous operation of the autonomous host vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/           Primary Examiner, Art Unit 3669